Citation Nr: 1618696	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-12 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

Following the January 2014 statement of the case, additional evidence was submitted by the Veteran, including additional information concerning his living expenses, as well as a July 2015 private examination.  While he did not explicitly waive agency of original jurisdiction (AOJ) consideration of such evidence, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, which amend 38 U.S.C.A. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In this case, the Veteran's substantive appeal was received in January 2014 and, thus a waiver was not necessary.  Therefore, the Board may properly consider such evidence.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Pension is payable to a Veteran of a period of war who is 65 years of age or older and who meets the service requirements of section 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  38 U.S.C.A. § 1513(a) (West 2014).  Basic entitlement to a nonservice-connected pension exists if a Veteran meets service, age, and net worth requirements. 38 C.F.R. § 3.3(a)(3) (2015).

Under the provisions of 38 U.S.C.A. § 1521, pension is payable to a Veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the Veteran's willful misconduct.  Further, 38 C.F.R. § 3.3 provides that basic entitlement to pension exists if a Veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) (West 2014); 38 C.F.R. 3.3(a)(3).

A veteran is considered permanently and totally disabled for pension purposes if the veteran is any of the following: (1) a patient in a nursing home for long-term care because of disability; (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 C.F.R. 
§ 3.3(a)(3)(vi)(B).

Eligibility for nonservice-connected pension also requires that the Veteran meet the net worth requirements under 38 C.F.R. § 3.274, and that he not have an annual income in excess of the applicable Maximum Annual Pension Rate as specified in 38 C.F.R. § 3.23.

The Veteran filed his claim for nonservice-connected pension benefits in December 2010.  Included with his application was information concerning his and his wife's net worth, their monthly income, their monthly expenses, and their Social Security Administration (SSA) Benefits.

In December 2011, the AOJ informed the Veteran that, due to his reported net worth, more information was needed concerning his and his wife's monthly expenses since December 12, 2010, the date he filed his claim.  The letter also requested that he identify and provide the necessary authorization for any outstanding treatment records pertinent to his claim.

In December 2011, the Veteran submitted a statement in which he described his net worth, as well as his monthly income.  The Veteran also submitted a December 2011 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Aid and Attendance, completed by his nursing home medical provider.  He provided a VA Form 21-4142, Authorization and Consent for Release of Information, for the Moffit Cancer Center, Dr. E. Moum, and the Del Ray Community Hospital.  Also submitted was information concerning the Veteran's and his wife's SSA benefits.  Finally, he submitted a completed VA Form 21-8049, Request for Details of Expenses.  In a February 2012 decision, the AOJ determined that the Veteran's net worth was sufficient to meet his living expenses and, therefore, he was not entitled to nonservice-connected pension.

In February 2012, Veteran submitted a VA Form 21-0516-1, Improved Pension Eligibility Verification Report, that documented his monthly and annual income, as well as his current net worth, which was reportedly $45,000.  In his February 2012 notice of disagreement, the Veteran indicated that his net worth was $75,000.  

In a May 2012 statement, the Veteran indicated that his wife had recently suffered a stroke, and that he retained a caregiver for three days a week.  He indicated that his net worth was $72,000, and that his monthly expenses were now $3800.  The Veteran also submitted a VA Form 21P-8416, Medical Expense Report, detailing his medical expenses for 2011, a report of his 2011 charitable contributions, and his 2011 tax return.  In response to the Veteran's May 2012 submission, the AOJ requested that he complete a Request for Detail of Expenses.  In May 2012, he submitted a completed Request for Detail of Expenses.  

In a September 2013 deferred rating decision, the AOJ determined that, beginning February 15, 2012, the Veteran's net worth was no longer a bar to nonservice-connected pension benefits.  The AOJ then sent a letter to the Veteran requesting that he complete and return an Improved Pension Eligibility Verification Report for the period from February 15, 2012 to December 31, 2012, and the period from January 1, 2013 to December 31, 2013, as well as a Medical Expense Report for the same periods.  In September 2013, the Veteran submitted a statement generally describing his net worth and medical expenses.  He also submitted an Authorization and Consent for Release of Information for Abington Memorial Hospital.  

In November 2013, the AOJ informed the Veteran that, in order for the expenses related to his wife's caregiver to be counted as a medical expense, he needed to submit documentation or receipts concerning the caregiver's expenses.  The letter also requested that he complete and return an Improved Pension Eligibility Verification Report for the period from February 15, 2012 to December 31, 2012, and the period from January 1, 2013 to December 31, 2013.  In November 2013, he submitted a completed Improved Pension Eligibility Verification Report, covering February 15, 2012 to December 31, 2013.

In January 2014, the AOJ issued a statement of the case which found that the Veteran's countable income exceeded the Maximum Annual Pension Rate.  Furthermore, the AOJ informed the Veteran that, because he failed to submit the necessary documentation, his unreimbursed medical expenses, other than his Medicare Part B Premiums for him and his wife, could not be used to reduce his countable income.

In July 2014, the Veteran submitted an Authorization and Consent for Release of Information for Ann's Choice, and indicated that he wife was receiving treatment from that facility after suffering from a stroke in April 2014.  He indicated that the facility cost $12,000 a year, and that those expenses would deplete his net worth.  In an October 2014 letter, the Veteran indicated that he and his wife's housing costs at Ann's Choice was $15,000 a month.  Once again, he stated that his net worth had been depleted.

In July 2015, the Veteran submitted a VA Form 21-527EZ, Application for Pension, with updated net worth and monthly income information.  In his application, he indicated that his wife had passed away in May 2015.  He also submitted a blank Medical Expense Report, a completed Request for Nursing Home Information in Connection With Claim for Air and Attendance for Ann's Choice, and a May 2015 Examination for Housebound Status or Permanent Need for Aid and Attendance.

The Board finds that further development is necessary in order to fairly adjudicate the Veteran's claim.  Initially, the Board notes that, the AOJ has not attempted to obtain the private treatment records identified by the Veteran from the Moffit Cancer Center, Dr. E. Moum, the Del Ray Community Hospital, Abington Memorial Hospital, or Ann's Choice.  On remand, the AOJ should attempt to obtain those records after requesting the necessary authorizations from the Veteran, since the prior authorizations are now expired.

Furthermore, given that the Veteran's wife passed away in May 2015, indicating a reduction in both income and also medical expenses, the Board finds that a remand is necessary to obtain updated information concerning the Veteran's net worth, income, and expenses, so that a determination can be made as to whether the income requirement for nonservice-connected pension benefits have been met at any time pertinent to the appeal.

The Board notes that, on many occasions the AOJ has requested that the Veteran provide information concerning the nature of his expenses, including the specific details of his unreimbursed medical expenses, including the costs associated with his wife's caregiver following her stroke and the costs associated with Ann's Choice nursing facility.  While he has submitted a number of statements approximating his medical expenses, including the costs associated with his wife's nursing care, he has not provided the requested detailed information, including documentation or receipts of nursing care, so that those medical expenses could be used to offset his countable income.  Because the Veteran's claim is being remanded for further development, he should be given another opportunity to submit detailed information concerning his net worth, income, and expenses, including his unreimbursed medical expenses, so that a determination can be made as to whether the income requirement for nonservice-connected pension benefits are met at any time pertinent to the appeal.

The Board also notes that the most recent information concerning the amount of SSA benefits for the Veteran and his is dated in October 2014.  On remand, the AOJ should obtain any updated information concerning SSA benefits for the Veteran and his wife.

On remand, any updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take any and all appropriate action to clarify the amount of SSA benefits that the Veteran and his wife have received during the appellate period, to include contacting SSA for clarification.

2.  Contact the Veteran and request authorization to obtain any outstanding private medical records, to specifically include records the Moffit Cancer Center, Dr. E. Moum, the Del Ray Community Hospital, Abington Memorial Hospital, and Ann's Choice nursing facility.  Make at least two (2) attempts to obtain records from any identified source.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Afford the Veteran the opportunity to provide updated income information.  Specifically, provide him with VA Form 21-0516, Improved Pension Eligibility Verification Report and ask him to submit updated income information.

Inform the Veteran that his income and unreimbursed medical expenses must be determined for each year from 2012 onward, and afford him the opportunity to provide information and documentation regarding medical expenses incurred for his care or his wife's care since that time.  Specifically, provide the Veteran with VA Form 21P-8416 (Medical Expense Report), and ask him to report any medical expenses incurred for every year from 2012.  These expenses should include:

(a) expenses associated with his and his/or wife's medical care;

(b) expenses associated with his and/or wife's home nursing care; and

(c) insurance premiums with the name of the insurance company.

4.  Thereafter, readjudicate the Veteran's claim of entitlement to nonservice-connected pension benefits.  If any benefit sought on appeal is denied, then the Veteran and his representative should be furnished with a supplemental statement of the case, and should be given the opportunity to respond.  The case should then be returned to the Board for further appellate, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




